Citation Nr: 1708220	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand surgery performed at the VA Medical Center in Muskogee, OK, in February 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before a Veterans Law Judge in May 2013.  The law requires that the Veterans Law Judge who conducted a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As the Veterans Law Judge who conducted the May 2013 hearing is no longer employed by the Board, the Veteran was notified of this fact in an October 2016 letter and advised that he had the right to request a new hearing.  The Veteran responded in October 2016, indicating that he did not want another hearing.  Thus, the Board will proceed with the Veteran's appeal.

At the outset, the Board notes the arguments presented by the Veteran's representative in the July 2016 Informal Hearing Presentation-specifically, that the "AMC has failed to readjudicate the claim based on the additional development."  Indeed, it does not appear that the Agency of Original Jurisdiction (AOJ) readjudicated the Veteran's appeal following a July 2014 Board remand.  As the Board is granting the benefit sought on appeal below, the Board finds that the AOJ's failure to issue an Supplemental Statement of the Case is harmless error.


FINDINGS OF FACT

1.  In February 2009, the Veteran underwent elective right finger partial fasciectomy surgery.  The evidence of record demonstrates the Veteran suffered additional disability as a complication of the surgery in the form of Dupuytren's contracture and arthrofibrosis.
2.  The evidence of record suggests that VA did not adequately inform him of the risk of such additional disability; therefore, surgery was performed without the Veteran's informed consent.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for residuals of right hand surgery, to include Dupuytren's contracture and arthrofibrosis, under the provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of right hand surgery performed at the VA Medical Center in Muskogee, OK, in February 2009.  The Veteran contends that he was not adequately informed of the risk of additional disability.  Specifically, he contends that he went in to improve the functioning of his right hand and was not informed of all the potential complications, including not being able to close or grip his right hand.  He states that as a result of his surgery, he has lost complete use of his right hand.  See December 2010 VA Form 9. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Review of the claims file shows that the Veteran underwent VA elective right ring finger partial fasciectomy surgery in February 2009, and the postoperative diagnosis was right ring finger Dupuytren's contracture.  

A February 2009 consent form indicates that the known risks of the treatment/procedure include, but are not limited to:
* Infection that may require antibiotics (drugs that fight infection) and/or further surgery;
* Nerve or blood vessel injury with possible excessive bleeding;
* Temporary or permanent numbness/weakness of the extremity;
* Unsightly or painful scar;
* Unexpected change in procedure at the time of surgery;
* Less than complete recovery of normal functions or pain relief;
* Recurrence of the scar tissue and contracture (loss of motion due to scar tissue).

VA treatment records from March 2009 indicate that the Veteran had been seeing a therapist after his right hand surgery.  The examiner stated that he was limited to therapy once a week because he had to take pain medication for this and he could not work while taking the medication.  Marked stiffness of his ring finger was noted.  On examination, he could not completely extend his ring finger at his PIP joint, but he could extent it to near neutral at his MCP joint.  The examiner stated that the surgical wound was healing but he did have marked range of stiffness and could not make a composite fist.

VA treatment records from May 2009 reflect a maladaptive response to surgical treatment of the Veteran's right ring finger.  The Veteran developed complex regional pain syndrome that resulted in swelling, arthrofibrosis, and abnormal pain response.  Although his condition was noted to be improving, particularly with respect to complex regional pain syndrome, his right hand function remained quite impaired.  Greater involvement of his surgical digit was reported as well as involvement of his little finger and, to a lesser extent, his index and long finger, noted to be more indicative of overall generalized process in the hand as opposed to that related to the surgical soft tissue release.

VA treatment records from August 2009 indicate that the Veteran's postoperative course had been complicated by the development of complex regional pain and secondary arthrofibrosis.  He reported very little functional capacity in his hand.  Specifically, he stated that he could not grasp valves or heavy equipment.  On physical examination, it was noted that he did not have any allodynia or hypersensitivity in his right hand but he did have some dysesthesias in his ring finger and to a lesser extent his little and his adjacent long finger.  Marked stiffness was noted and he was unable to make a hook or a composite fist.  He had a 50 degrees flexion contracture of his PIP joint of his ring finger and a 45 degree flexion contracture of his little proximal interphalangeal joint.  The impression was right ring finger Dupuytren disease status post partial fasciectomy with postoperative course complicated by development of complex regional pain syndrome and secondary athrofibrosis.  The examiner stated that he discussed the nature and etiology of the problem with the Veteran and assigned him permanent work restrictions with no lifting or gripping greater than five pounds with his right hand and wrist, no heavy gripping or grasping, and no repetitive activity.

At his May 2013 Board hearing, the Veteran asserted that he did not know he would not be able to grip anything or close his hand as a result of his right hand surgery.  Essentially, he contended that he was not fully informed of the risks of the surgery and therefore did not provide informed consent.  See May 2013 Board Hearing, pgs. 3-4. 

The Veteran was afforded a VA examination for his right hand in February 2015.  On examination, he stated that he had stiffness in his ring finger for which release surgery was performed in February 2009.  Following the surgery, he reported that he was not able to close any of his fingers, his whole right hand was in pain, and he could not grip anything.  He reported that he did not improve and he was not able to use any tools, do physical labor, or shave his beard.  The Veteran is right hand dominant.  

Crucially, the February 2015 VA examiner opined that the Veteran indeed developed additional disability of significant arthrofibrosis of the right hand as a result of the February 2009 right ring finger partial fasciectomy.  She further opined that the additional disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on part of the VA, but that the condition resulted from pathological healing response as an uncommon complication.  That stated, after reviewing the Veteran's record-to include the above-referenced February 2009 informed consent form-the February 2015 VA examiner concluded that the VA provider could have disclosed the risk of arthrofibrosis in connection with informed consent procedures, but "after careful examination of the informed consent, it appears that the Veteran was not appropriately informed of the risk of additional disability." [Emphasis added by the Board].  

Based on review of the February 2009 informed consent form (which does not identify a risk of fibrosing disorder); the contemporaneous medical evidence identifying additional disability of post-operative Dupuytren's contracture with significant arthrofibrosis; the Veteran's competent and credible lay observations of post-surgical complications, and assertions of not having been informed of risk of such additional disability; and the February 2015 VA examiner's conclusion that the Veteran was not appropriately informed of the risk of additional disability, the Board finds that the evidence demonstrates that the Veteran's additional disability was a complication of VA surgical treatment, furnished without the Veteran's full informed consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  As such, the Board finds that compensation for residuals of right hand surgery under the provisions of 38 U.S.C.A. § 1151 is warranted.

The Board adds that under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision discussed above, further discussion as to whether VA satisfied the VCAA requirements is not necessary.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right hand surgery, to include Dupuytren's contracture and arthrofibrosis, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


